DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -24 of U.S. patent 10,193,004 (hereinafter ‘004). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
With respect to claim 1, ‘004 discloses:
A method for metallization (claim 1), comprising:

positioning the donor substrate in proximity to an acceptor substrate comprising a semiconductor material with the donor film facing toward the acceptor substrate and with a gap of at least 0.1 mm between the donor film and the acceptor substrate (claim 1); and
directing a train of laser pulses, having a pulse duration less than 2 ns between 0.1 ns and 1 ns (claim 3), to impinge on the donor substrate so as to cause droplets of the metal to be ejected from the donor layer and land on the acceptor substrate, thereby forming a circuit trace in ohmic contact with the semiconductor material (claim 1).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -34 of U.S. patent 10,471,538 (hereinafter ‘538) in view of Mayer  (US 6,159,832,  hereinafter Mayer) . Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
With respect to claim 1, ‘538 discloses:
A method for metallization (claim 1), comprising:
providing a transparent donor substrate having deposited thereon a donor film (claim 1);
positioning the donor substrate in proximity to an acceptor substrate comprising a semiconductor material with the donor film facing toward the acceptor substrate (claim 1); and directing a train of laser pulses, to impinge on the donor substrate so as to 
‘538 does not explicitly disclose that the donor film comprises a metal with a thickness less than 2 pm; the gap between the donor film and the acceptor substrate at least 0.1mm; and having a pulse duration less than 2 ns between 0.1 ns and 1 ns.
In an analogous art, Mayer discloses that the donor film comprises a metal with a thickness less than 2 pm (1000 angstroms equals 0.1 micrometer) (Col 6 Table 1, see also Col 2, lines 61 - 63); the gap between the donor film and the acceptor substrate at least 0.1mm (Col. 7; lines 64-67; substantial gap, it is obvious to one an ordinary skilled in the art to adjust the gap to 0.1mm) and having a pulse duration less than 2 ns between 0.1 ns and 1 ns (Col 2, lines 12 – 15; 100 picoseconds equals to 0.1 nanoseconds; laser pulse lengths greater than 100 ps can be between 100 ps and 1000ps i.e. between 0.1 ns and 1ns). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘538’s method by adding Mayer’s disclosure in order to achieve the optimum results during metallization process.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. patent 10,629,442 (hereinafter ‘442) in view of Mayer . Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
With respect to claim 1, ‘422 discloses:

providing a transparent donor substrate having deposited thereon a donor film (claim 1); positioning the donor substrate in proximity to an acceptor substrate comprising a semiconductor material with the donor film facing toward the acceptor substrate (claim 1); and directing a train of laser pulses, to impinge on the donor substrate so as to cause droplets of the metal to be ejected from the donor layer and land on the acceptor substrate, thereby forming a circuit trace in ohmic contact with the semiconductor material (claim 1).
‘422 does not explicitly disclose that the donor film comprises a metal with a thickness less than 2 pm; the gap between the donor film and the acceptor substrate at least 0.1mm; and having a pulse duration less than 2 ns between 0.1 ns and 1 ns.
In an analogous art, Mayer discloses that the donor film comprises a metal with a thickness less than 2 pm (1000 angstroms equals 0.1 micrometer) (Col 6 Table 1, see also Col 2, lines 61 - 63); the gap between the donor film and the acceptor substrate at least 0.1mm (col. 7; lines 64-67; substantial gap, it is obvious to one an ordinary skilled in the art to adjust the gap to 0.1mm) and having a pulse duration less than 2 ns between 0.1 ns and 1 ns (Col 2, lines 12 – 15; 100 picoseconds equals to 0.1 nanoseconds; laser pulse lengths greater than 100 ps can be between 100 ps and 1000ps i.e. between 0.1 ns and 1ns). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘422’s method by adding Mayer’s disclosure in order to achieve the optimum results during metallization process.



Response to Arguments
Applicant’s arguments see remarks, filed 05/04/2021, with respect to have been fully considered and are persuasive.  The 1, 21-37 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816